Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
No double patenting rejection has been made since applications 15/283431 and 15/283432 have been both abandoned and are therefore not considered co-pending. In the event applications 15/283431 and/or 15/283432 are revived, double patenting rejections may be appropriate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (“Yan”, US 2017/0329851) in view of Hari et al (“Hari”, US 2013/0144720) in view of Nath et al (“Nath”, US 9,633,378)

As per claim 19, Yan teaches a computer implemented method comprising acts of: 
receiving a first content request for content from a publisher in response to a first action performed by a user in at least one graphical user interface provided by a publisher ([0017] One example of a publisher 106 is a general content server that receives requests for content (e.g., articles, discussion threads, music, video, graphics, search results, web page listings, information feeds, etc.), and retrieves the requested content in response to the request.)
identifying, responsive to the first content request, content from which to request landing page content ([0043] As shown in FIG. 2, content item 236 is associated with the web site www.widgetsgalore.com.  As such, the landing page preview 242 presented as a result of the activation of the control 238 is also associated with the web site (e.g., the content provider) www.widgetsgalore.com.  In some examples, allowing users to view a landing page that is associated with a content item can lend credibility to the content item and can increase the user's level of trust with both the content provider and with the concept of online content items in general.)
requesting, responsive to the first content request, landing page content ([0043] In some examples, content items presented on the search page can include (or can be presented in combination with) enhanced features and content.  For example, the content item 232 includes a control 238 that, when activated, causes the presentation of a landing page preview.  A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with a content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic element updateable by one or more of the content 
receiving the landing page content from the identified plurality of third-party publishers, the landing page content comprising content ([0043] In some examples, content items presented on the search page can include (or can be presented in combination with) enhanced features and content.  For example, the content item 232 6ncludes a control 238 that, when activated, causes the presentation of a landing page preview.  A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic element updateable by one or more of the content management system 104, the publishers 106, and the content providers 102); and 
displaying as a portion of at least one graphical user interface a presentation interface comprising a representation of the respective landing page  ([0043] As shown in FIG. 2, content item 236 is associated with the web site www.widgetsgalore.com.  As such, the landing page preview 242 presented as a result of the activation of the control 238 is also associated with the web site (e.g., the content provider) www.widgetsgalore.com.  In some examples, allowing users to view a landing page that is associated with a content item can lend credibility to the content item and can increase the user's level of trust with both the content provider and with the concept of online content items in general.)
Yan suggests rotating through multiple landing page from third parties ([0045] The content item 236 may be associated with any number of landing page previews.  a navigation control that, when selected by the user, shifts a display of the presentation interface between representations of content received from the multiple third-party publishers (Figure 2, [0112] While the systems and methods of FIGS. 2-8 describe rotating an advertisement after a given time period or when a rotation control input, such as a "forward" or "back" button, is activated, various other events may trigger the rotation of an advertisement in the interactive advertisement display 220.  In some systems and methods, an advertisement may be rotated when a user clicks on or switches between a tab, button, link, application, and/or icon on the page 200, such as within the content 210.)
Therefore it would have been obvious before the effective filing of the invention to combine the teaching of Hari with the method of Yan. Motivation to do so would have been to enable more third party content without taking up more screen real estate. 
Yan-Hari fails to distinctly point out the content is from third party publishers. However Nath teaches identifying, responsive to the first content request, plurality of third-party publishers separate from the publisher, from which to request landing page content (Column 17 lines 8-13, An embodiment of the invention includes the possibility that the ad is requested by the publisher web site 140 and the ad is served by the advertiser web site 150 not directly by publisher and advertiser clients, but via any form of agency or network or exchange or other third-party intermediary with access to publisher impressions or advertisers ads. See also summary Column 2 lines 43-57, while user enters search, the search parameters are passed along to the appropriate advertisers.)
requesting, responsive to the first content request, landing page content from the identified plurality of third-party publishers (Column 17 lines 8-13, An embodiment of the invention includes the possibility that the ad is requested by the publisher web site 140 and the ad is served by the advertiser web site 150 not directly by publisher and advertiser clients, but via any form of agency or network or exchange or other third-party intermediary with access to publisher impressions or advertisers ads.)
receiving the landing page content from the identified plurality of third-party publishers, the landing page content comprising content generated by the respective third-party publisher (Column 17 lines 8-13, An embodiment of the invention includes the possibility that the ad is requested by the publisher web site 140 and the ad is served by the advertiser web site 150 not directly by publisher and advertiser clients, but via any form of agency or network or exchange or other third-party intermediary with access to publisher impressions or advertisers ads. )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Nath with the method of 

  As per claim 20, Yan teaches the method of claim 19, further wherein the one or more third-party publishers comprise a plurality of third party publishers, and the method further comprises an act of presenting, within the presentation interface, representations of landing page content received from the plurality of third-party publishers arranged in one or more of the formats comprising the group of: horizontal tabs, vertical tabs, carousel, multi-pane, staggered pane, and stacked panes ([0045] The content item 236 may be associated with any number of landing page previews.  For example, the content item 236 may include the control 238 as well as one or more additional controls that are associated with respective landing pages.  A content item could also be associated with a rotation of landing page previews, such that activation of the control 238 causes a landing page preview to be displayed at random (or in a predefined sequence or order) from the rotation. See also Hari Figure 2, [0112] While the systems and methods of FIGS. 2-8 describe rotating an advertisement after a given time period or when a rotation control input, such as a "forward" or "back" button, is activated, various other events may trigger the rotation of an advertisement in the interactive advertisement display 220.  In some systems and methods, an advertisement may be rotated when a user clicks on or switches between a tab, button, link, application, and/or icon on the page 200, such as within the content 210.) )

comprising an act of presenting, within the presentation interface, the representation of each respective landing page content received from at least one of the one or more third party publishers in one or more of the formats comprising from the group consisting of: landing page thumbnail, loaded landing page, landing page icon, or image representing the landing page ([0043] A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic element updateable by one or more of the content management system 104, the publishers 106, and the content providers 102).)

As per claim 22, Yan teaches the method of claim 19, wherein the at least one graphical user interface comprises a first content display area having an initial control that accepts the first content request, and the method further comprises acts of:
 receiving, the first content request in response to the user interacting with the control; requesting, responsive to the first content request, content from the publisher; receiving the content from the publisher; and displaying, within the first content display area, the content ( Figure 2, 202 204.   [0040] The search results page 200 includes a query input field 202 and a search button 204.  Entry of a query into the query input field 202 and selection of the search button 204 causes the query to be submitted to a search engine (e.g., publisher 106) which, in turn, provides the search results page 200.  In this example, the search results include search results 206, 208, 

As per claim 23, Yan teaches the method of claim 22, wherein the at least one graphical user interface comprises a second content display area, and the method further comprises displaying the presentation interface in the second content display area.  ([0043] As shown in FIG. 2, content item 236 is associated with the web site www.widgetsgalore.com.  As such, the landing page preview 242 presented as a result of the activation of the control 238 is also associated with the web site (e.g., the content provider) www.widgetsgalore.com.  In some examples, allowing users to view a landing page that is associated with a content item can lend credibility to the content item and can increase the user's level of trust with both the content provider and with the concept of online content items in general.)

As per claim 24, Yan teaches the method of claim 22, wherein the first content display area comprises a first web page of a web site provided by the publisher and the second content display area comprises a second web page.  ([0043] As shown in FIG. 2, content item 236 is associated with the web site www.widgetsgalore.com.   As such, the landing page preview 242 presented as a result of the activation of the control 238 is also associated with the web site (e.g., the content provider) as well as the main page 200 search engine site ).  

As per claim 25, Yan teaches the method of claim 22, wherein the first content display area comprises a first potion of a web page and the second content display area comprises a second portion of the webpage ([0043] In some examples, content items presented on the search page can include (or can be presented in combination with) enhanced features and content.  For example, the content item 232 includes a control 238 that, when activated, causes the presentation of a landing page preview.  A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live dynamic element updateable by one or more of the content management system 104, the publishers 106, and the content providers 102).)

As per claim 26, Yan teaches the method of claim 19, the method further comprises acts of: 
Including in the presentation interface a control configured to accept content request;
receiving, in response to the user interacting, a control configured to accept content requests;
for at least one of the one or third-party publishers; ( [0043] Using FIG. 2 as an example, if a user activates the control 238 (e.g., by clicking on the control or by hovering over the control with a cursor controlled by an input device, such as a mouse) that is presented with the content item 236, a landing page preview 242 can be 
requesting, responsive to the second content request, landing page content from the at least one third-party publisher;
receiving the landing page content from the at least one third-party publisher; displaying within the presentation interface, a representation of the at least one third-party publisher  ([0043] Using FIG. 2 as an example, if a user activates the control 238 (e.g., by clicking on the control or by hovering over the control with a cursor controlled by an input device, such as a mouse) that is presented with the content item 236, a landing page preview 242 can be presented on the search results page 200.  As shown in FIG. 2, content item 236 is associated with the web site www.widgetsgalore.com.  As such, the landing page preview 242 presented as a result of the activation of the control 238 is also associated with the web site (e.g., the content provider) www.widgetsgalore.com.)

As per claim 27, Yan teaches the method of claim 19, wherein the method further comprises acts of:
Including, in the presentation interface, a control configured to accept content request; receiving, a second content request in response to the user interacting with the control; requesting, responsive to the second content request, content from the publisher; receiving content from the publisher; and 
displaying, within the at least one graphical user interface the content. [0043] Using FIG. 2 as an example, if a user activates the control 238 (e.g., by clicking on the control or by hovering over the control with a cursor controlled by an input device, such as a mouse) that is presented with the content item 236, a landing page preview 242 can be presented on the search results page 200.  As shown in FIG. 2, content item 236 is associated with the web site www.widgetsgalore.com.  As such, the landing page preview 242 presented as a result of the activation of the control 238 is also associated with the web site (e.g., the content provider) www.widgetsgalore.com.)


As per claim 28, Yan teaches the method of claim 19, wherein the method further comprises acts of: 
Including, in the presentation interface, a control configured to accept content requests; receiving, a second content request in response to user interacting with control; identifying, responsive to the second content request, a second set of one or more third-party publishers from which to request landing page content; 
requesting, responsive to the second content request, respective landing page content from each of the identified second set of one or more third-party publishers; 
receiving the respective landing page content from each of the identified one or more third-party publishers; and 
displaying within the presentation interface a representation of the respective landing page content from each of the second set of one or more third-party publishers ([0045] The content item 236 may be associated with any number of landing page previews.  For example, the content item 236 may include the control 238 as well as one or more additional controls that are associated with respective landing pages.  A content item could also be associated with a rotation of landing page previews, such that activation of the control 238 causes a landing page preview to be displayed at random (or in a predefined sequence or order) from the rotation.  Content items do not necessarily need to include separate controls for displaying landing page previews (e.g., separate graphical representations, such as the icon that represents the control 238).)

As per claim 29, Yan teaches the method of claim 19, further comprising acts of: 
Observing one or more user interaction in the at least one graphical user interface; and
Updating the representation of landing page content displayed in the presentation interface based on the observed user interactions ([0043] In some examples, content items presented on the search page can include (or can be presented in combination with) enhanced features and content.  For example, the content item 232 6ncludes a control 238 that, when activated, causes the presentation of a landing page preview.  A landing page preview can be, for example, an image (e.g., a thumbnail image) of a web page that is associated with an content provider and/or content item, or the landing page preview can be presented in other formats (e.g., a live 

As per claim 30, Yan teaches the method of claim 19 further comprising acts of: 
storing the first content request as a stored content request ;
terminating a session of the presentation interface displayed within the at least one graphical user; 
deciding to initiate a new session of the presentation interface; 
identifying, based on the stored content request, one or more third-party publishers from which to request landing page content ; 
requesting, respective landing page content from each of the identified one or more third-party publishers; receiving the respective landing page content from each of the identified one or more third-party publishers; and 
displaying in the new session of the presentation interface a representation of the respective landing page content.  ([0052] FIG. 4 shows an example workflow in a system 400 that includes the content management system 104, a user machine 412, and the publisher 106.  While in this example, the content management system 104 includes a landing page data repository 402, an image generator 404, a content item serving engine 406, a content item association engine 408, and an image cache 410, any or all of these modules may be implemented in entities that are separate from the content management system 104.  In this example workflow, it will be assumed that landing page information has already been received for a particular landing page using 

As per claim 31, Yan teaches the method of claim 19, further comprising acts of: requesting, responsive to the first content request, content from the publisher; receiving the requested content from the publisher; and displaying the content from the publisher in the presentation interface (Figure 2. Search and search results).

Claim 32 is similar in scope to that of claim 19, and is therefore rejected under similar rationale. 
Claim 33 is similar in scope to that of claim 20, and is therefore rejected under similar rationale. 

Claim 35 is similar in scope to that of claim 23, and is therefore rejected under similar rationale. 
Claim 36 is similar in scope to that of claim 24, and is therefore rejected under similar rationale. 
Claim 37 is similar in scope to that of claim 25, and is therefore rejected under similar rationale. 
Claim 38 is similar in scope to that of claim 19, and is therefore rejected under similar rationale. 

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 12/20/2021, with respect to the rejection(s) of claim(s) 19-38 under 35 USC 103 have been fully considered and are persuasive. Specifically the applicant argues the rejection under 35 USC 103 over Yan in view of Hari as cited in the Non-Final dated 8/18/2021 in view of the newly amended claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yan-Hari in view of Nath as cited above. It is the combination of all of the references that meet the claimed limitations as filed and argued. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198